Citation Nr: 1324751	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at January 2010 Travel Board hearing in Newark, New Jersey (Travel Board).  The hearing transcript has been associated with the claims file.  

During the January 2010 Travel Board hearing, the Veteran contends that PTSD renders him incapable of sustaining or obtaining gainful employment.  The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.  


FINDINGS OF FACT

1.  For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.

2.  For the entire appeal period, the evidences indicates that the Veteran is unable to secure and follow a substantially gainful occupation due to PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012). 

2.  Resolving reasonable doubt in the Veteran's favor, prior to October 8, 2009, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for service-connected PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Based on the evidence of record, which tends to show that the Veteran was both unemployed and unemployable since he initiated his claim for service connection for PTSD, the Board finds that a staged rating is not warranted in this case. 

The Veteran is in receipt of a 50 percent rating for PTSD under DC 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 50 percent rating for PTSD.  During a January 2010 Travel Board hearing, he maintained that a 70 percent rating was warranted.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood as described for a 70 percent rating. 

Specifically, an October 2008 VA psychiatric examination included a review of the claims file, an interview of the Veteran, and a discussion of his medical, occupational, and social history.  He reported that he last worked in January 2008 as a truck driver and had been unable to find work since that time.  He stated that he was fired for using marijuana.  He was seeking employment at the time of the examination; however, the VA examiner stated that the Veteran was deemed to be severely impaired and would have extreme difficulty finding employment.  

The Veteran reported that he isolated himself and avoided social situations.  He found it difficult to get out of the house.  He experienced ongoing irritability and anger and had a history of domestic violence.  He reported that he was by himself because he was moody and did not tolerate people.  While he had a girlfriend, the relationship was reported to be shaky at best due to his mood.  He had a good relationship with his son.  He reported minimal contact with his brother and occasional contact with his sisters.  

A mental status examination showed that the Veteran was alert, oriented, and cooperative with appropriate grooming and hygiene.  Mood was depressed and affect was constricted and blunted.  Speech was normal.  There was no evidence of perceptional impairment or thought disorder.  Thought content was appropriate.  The Veteran denied suicidal ideation, but reported a history of reckless behavior as he did not care whether he lived or died.  He denied homicidal ideation but had a history of assaultive behavior and domestic violence.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact.  

In a summary, the October 2008 VA examiner identified PTSD symptoms of recurring intrusive thoughts, recurring distressing dreams, flashbacks and dissociative reactions, reexperiencing and avoidance symptoms, a history of drug use to repress his symptoms, significantly decreased interest in participation of activities, detachment and estrangement from others, restricted affect, sleep disturbance, irritability with outbursts of anger, difficulty concentrating, and exaggerated startle response.  

The Veteran was stated to experience ongoing symptoms of chronic PTSD that were considered severe in intensity.  He was diagnosed with PTSD that was severe with daily reexperiencing of symptoms.  Additionally, the VA examiner stated that the Veteran was suffering from cannabis dependency, and opined that cannabis dependence was clearly and causally a reaction to PTSD related symptoms.  

The Veteran was assessed with a GAF score of 41.  With respect to the assigned GAF score, the VA examiner stated that the Veteran had problems holding a job and had lost jobs due to substance use and an inability to get along with coworkers.   He isolated himself and avoided socialization, recreational, and leisure activities.  He had significant heighted arousal and significant sleep disorder.  

The October 2008 VA examiner stated that the Veteran was deemed to be near unemployable.  He had a history of unemployment since January 2008 but had lost many jobs as a consequence of his substance use or inability to get along with other people.  As a consequence, the VA examiner stated that employability was noted to be with extreme difficulty with a history of substance use, isolation, and difficulty getting along with co-workers.  

The examiner stated that the effects of the Veteran's diagnosis on his occupation and occupational functioning had led to current unemployment.  He appeared to be barely employable as a consequence of his isolative tendencies.  He displayed heightened startle response, sleep disorder, and used substances in order to control and manage his ongoing symptoms.  Therefore, the Veteran was deemed to be experiencing ongoing and severe chronic PTSD.

A VA treatment report dated in 2010 noted that the Veteran was seen at the Vet Center for counseling.  He refused medication (presumably due to a fear of the effects of such medication) as it was noted that he researched the internet extensively.  He was unemployed and was assessed with anxiety.  

During a January 2010 hearing, the Veteran testified that he was not working.  He was seen for weekly counseling at the Vet Clinic.  He lived alone, and reported that he had problems getting out of the house and stayed in the house for the most part.  He noted that he did enjoy gardening and that was the only thing that got him out of the house.  He reflected that his son and granddaughter visited approximately once every month or two months, and he had a fair relationship with them.  He noted that he could not work, and that every time he attempted to work, he got fired.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.  PTSD symptoms are shown to be severe in this case and he has been assessed with a GAF score of 41, indicating serious symptoms or serious impairment in social or occupational functioning.  The VA examination and treatment records do not indicate impairment in thought processes or judgment.  They do, however, indicate significant impairment in work.  

The October 2008 VA examiner stated that the Veteran was deemed to be severely impaired and would have extreme difficulty finding employment.  He opined that the Veteran was near unemployable and that employability was noted to be with extreme difficulty with a history of substance use, isolation, and difficulty getting along with co-workers.  

While evidence of record indicates that the Veteran has social impairment due to his isolative tendencies, his reluctance to leave his home, and an inability to get along with co-workers, the Board finds that he does not exhibit total social impairment, in that he has maintained a good relationship with his son, has a girlfriend, maintains grooming and hygiene, and had no perceptional impairment or thought disorder.  

Based on the foregoing, the Board finds that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood due to PTSD signs and symptoms.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that, for the entire rating, the severity of the Veteran's psychiatric symptoms due to PTSD more nearly approximates the criteria for a higher 70 percent rating under DC 9411.

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  As noted above, the October 2008 VA examiner found that the Veteran was alert, oriented, and cooperative with appropriate grooming and hygiene.  Mood was depressed and affect was constricted and blunted.  Speech was normal.  There was no evidence of perceptional impairment or thought disorder.  Thought content was appropriate.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact.  Therefore, the Board finds that the Veteran's overall psychiatric presentation was not of a severity as described for a 100 percent rating.  

The Veteran does not exhibit symptomatology described for a 100 percent rating due to PTSD, nor are his present PTSD symptoms of similar severity to symptoms described for a 100 percent rating (i.e., gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  

The degree of severity of the Veteran's PTSD or functional impairment as reflected by his overall GAF score of 41, represents serious symptoms, but the Board finds that the Veteran's GAF score is inconsistent with a 100 percent rating and more closely approximates a level of functional impairment congruent with a 70 percent rating.  For these reasons, the Board finds that PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation under DC 9411.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  

In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms related to disturbances of motivation and mood, to include anxiety and depression, restricted affect, sleep disturbance, irritability with outbursts of anger, difficulty concentrating, difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include ratings based on occupational and social impairment with impairment in most areas due to PTSD signs and symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2012).  

Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  While the Veteran has reported his PTSD has limited his pursuit of proper gainful employment, the Board finds that this is adequately addressed by the separate claim for a TDIU which is being granted in this case.    

For these reasons, the Board finds that the schedular rating criteria is adequate to rate PTSD and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupational and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Pursuant to the decision above, the Board has granted a 70 percent rating for PTSD for the entire rating period.  The Veteran is not service-connected for any other disabilities.  Therefore, application of a TDIU is appropriate so long as the severity of the PTSD warrants such a rating during this time period.

The next step is to determine whether the Veteran is unemployable due to PTSD.  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the weight of the evidence shows that Veteran is unemployable due to PTSD.  As noted, he has been unemployed for the entire rating period.  In addition, the October 2008 VA examiner stated that he was deemed to be severely impaired and would have extreme difficulty finding employment.  He opined that the Veteran was near unemployable and that employability was noted to be with extreme difficulty with a history of substance use, isolation, and difficulty getting along with co-workers.  He opined that the effects of PTSD on occupational functioning led to current unemployment.   

The VA examiner had indicated in the examination report that the Veteran's substance use, specifically cannabis use, was causally a reaction to PTSD related symptoms.  Thus, all of the Veteran's psychiatric symptoms, the severity of his combination of symptoms, and his occupational impairment due to such symptoms have been attributed to his service-connected PTSD.

Based on the October 2008 VA examiner 's assessment, which indicates that the Veteran would have extreme difficulty both finding and maintaining employment, the Board finds that he is unable to secure and follow full time employment in light of his PTSD.  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Veteran was afforded a VA examination in October 2008 to evaluate his PTSD. The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, the Veteran's statements, hearing testimony, and a VA examination.  The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

With regard to entitlement to a TDIU, because this decision constitutes a full grant of the benefits sought on appeal, the Board finds that no further action is necessary to comply with VCAA duties to notify and assist the Veteran with respect to that issue. 


ORDER

A 70 percent rating is granted for PTSD subject to the law and regulations governing the payment of monetary benefits. 

A TDIU is granted subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


